                                                                                       E-FILED
                                                      Wednesday, 09 October, 2019 08:51:13 AM
                                                                  Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


BRANDON GARDNER,                              )
                                              )
      Petitioner,                             )
                                              )
 v.                                           )       Case No. 16-3184
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
      Respondent.                             )

                                    OPINION

RICHARD MILLS, United States District Judge:

      Pending is the Motion of Petitioner Brandon Gardner under 28 U.S.C. §

2255 to Vacate, Set Aside or Correct Sentence.

                                         I.

      Following a guilty plea to a single count of possession of a firearm by a

felon, Brandon Gardner was sentenced to 188 months imprisonment, followed by

five years of supervised release, in criminal case number 3:15-cr-30017. The

Petitioner was sentenced under the Armed Career Criminal Act (“ACCA”) and

subject to a 180-month mandatory minimum.

      The sentence imposed was pursuant to a plea agreement under Federal Rule

of Criminal Procedure 15(c)(1)(A) and (C). The plea agreement included an

appellate waiver and collateral attack waiver except in limited circumstances.
                                         1
      The Petitioner did not file a direct appeal. On June 24, 2016, the Petitioner

filed the instant § 2255 motion, wherein he claims that aggravated assault no

longer qualifies as a predicate offense under the ACCA and that trial counsel was

ineffective for pleading the Defendant to a 188-month sentence and failing to

challenge his qualification for sentencing under the ACCA. The Court directed the

Government to respond to the Petitioner’s motion.         Subsequently, the Court

directed the Petitioner’s trial counsel, Aaron Calvert, to submit an affidavit

answering the Petitioner’s § 2255 motion.

      The Petitioner was granted an extension to file a reply but no reply was filed.

                                             II.

      In Case Number 15-30017, the Petitioner’s Presentence Investigation Report

provided that he qualified for the 180-month mandatory minimum based on a 2008

conviction for manufacture/delivery of a controlled substance; a 2008 conviction

for aggravated robbery and a 2012 conviction for aggravated assault.             The

Petitioner claims the aggravated assault conviction no longer qualifies as a violent

felony.   He does not challenge his convictions for manufacture/delivery of a

controlled substance or aggravated robbery. The Petitioner contends that Attorney

Calvert was ineffective in his representation because he unreasonably failed to

challenge the Petitioner’s status under the ACCA at sentencing, thereby exposing

him to the mandatory minimum.


                                         2
      Because the Petitioner’s claim involves allegations of ineffective assistance

of counsel in negotiating the plea, the waivers do not preclude him from filing the

§ 2255 motion. See Hurlow v. United States, 726 F.3d 958, 965 (7th Cir. 2013). A

petitioner alleging ineffective assistance of counsel in negotiating a plea agreement

must show (1) that counsel’s performance was deficient; and (2) that petitioner was

prejudiced to such an extent that, but for counsel’s errors, there is a reasonable

probability that the outcome would have been different. See Gaylord v. United

States, 829 F.3d 500, 506 (7th Cir. 2016). “In other words, a defendant must

demonstrate a reasonable probability that the outcome of the plea process would

have been different with competent advice.”          Id. (internal quotation marks

omitted).

      Because the Petitioner asserted ineffective assistance of counsel, the Court

found that he had waived attorney-client privilege and Attorney Calvert filed an

affidavit concerning his communications with the Petitioner during the change of

plea and plea negotiations and also with respect to the PSR and any objections to

be made. Attorney Calvert’s affidavit is attached to the Government’s response.

      The Petitioner alleges Attorney Calvert’s performance was deficient because

he failed to challenge the inclusion of his conviction for aggravated assault in

determining he was subject to the 15-year mandatory minimum. If that conviction

had not been included, the Petitioner claims he would have been subject to a 10-


                                         3
year maximum sentence. The Petitioner asserts that Attorney Calvert failed to

advise him of challenging his aggravated assault conviction under Johnson v.

United States, 135 S. Ct. 2551 (2015).    He contends that if he had been aware of

the Johnson decision, the Petitioner would have taken his case to trial based on the

fact he faced no more than a 10-year minimum if convicted.

      In his affidavit, Attorney Calvert denies each of the Petitioner’s claims.

Attorney Calvert states that (1) he became aware of Johnson during his

representation of Petitioner; (2) he specifically researched whether the Petitioner’s

conviction for aggravated assault qualified as a crime of violence under the ACCA;

(3) he met with the Petitioner to discuss the impact of Johnson on his case and

provided the Petitioner with a copy of the Johnson decision to review; (4) based on

his research, he believed the Petitioner’s conviction qualified as a crime of

violence; and (5) as part of negotiations with the Government, he convinced the

United States to forego an escape charge against the Defendant.

      Also attached to the Government’s response is a copy of a letter dated March

4, 2016, that Attorney Calvert initially sent to the Probation Office wherein he

challenged the Petitioner’s status under the ACCA.          Subsequently, Attorney

Calvert withdrew his objection to the Petitioner’s ACCA status. However, the

letter shows that counsel actively researched whether the Petitioner’s aggravated




                                         4
assault conviction qualified as a conviction for a crime of violence after the

Johnson decision.

      Because Attorney Calvert initially objected to the PSR when the probation

officer determined that Petitioner’s conviction for aggravated assault qualified as a

crime of violence under the ACCA, the Court concludes that he was aware of the

potential issues raised by Johnson and researched the impact of Johnson on the

Petitioner’s case. Attorney Calvert states that he sent a copy of Johnson to the

Petitioner and discussed the issue with the Petitioner on numerous occasions.

Eventually, Attorney Calvert came to believe that Petitioner’s conviction qualified

as a crime of violence and did not fall under the residual clause. Attorney Calvert

also made a strategic decision in the hopes of obtaining a sentence as low as

possible. He states that based on these efforts, the Government agreed not to

pursue potential escape charges against the Petitioner.

      Based on these representations and supporting documentation, the Court

finds it is extremely unlikely that Attorney Calvert failed to discuss the issue with

the Petitioner. The Court further notes at the time of the Petitioner’s case, there

was a great deal of uncertainty as to what qualifies as a crime of violence under the

ACCA. Accordingly, the Court concludes that Attorney Calvert’s performance

was not deficient, or objectively unreasonable. He is thus unable to establish the

first prong of ineffective assistance of counsel. Because the Petitioner’s § 2255


                                          5
motion fails on the first prong, the Court need not consider whether the Petitioner

was prejudiced.

      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings,

the Court must issue or deny a certificate of appealability. Upon reviewing the

entire record, the Court concludes that the Petitioner has not made a substantial

showing of the denial of a constitutional right as required under 28 U.S.C. §

2253(c)(2). Accordingly, the Court will deny a certificate of appealability.

      Ergo, the Motion of Petitioner Brandon Gardner to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255 [d/e 1] is DENIED.

      Because the Petitioner has not made a substantial showing of the denial of a

constitutional right, the Court hereby denies the Petitioner a certificate of

appealability under Rule 11(a).

      The Petitioner may seek a certificate from the court of appeals under Federal

Rule of Appellate Procedure 22.

      The Clerk will enter Judgment and terminate this case.

ENTER: October 8, 2019

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                         6
